FILED
                            NOT FOR PUBLICATION                                SEP 25 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRISTINE MARY NOVICIO,                          No. 10-16388

              Plaintiff - Appellant,             D.C. No. 3:09-cv-00688-RCJ-VPC

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR.,** Attorney
General,

              Defendant - Appellee.


                   Appeal from the United States District Court
                             for the District of Nevada
                 Robert Clive Jones, Chief District Judge, Presiding

                     Argued and Submitted September 12, 2012
                               Las Vegas, Nevada

Before: RAWLINSON, BYBEE, and IKUTA, Circuit Judges.

       Christine Novicio appeals the district court’s dismissal of her challenge to

the constitutionality of 8 U.S.C. § 1154(c), which prohibits an alien spouse from




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             Eric H. Holder, Jr. is substituted for his predecessor Michael B.
Mukasey as Attorney General. Fed. R. App. P. 43(c)(2).
becoming a lawful United States resident if the alien spouse had been involved in

marriage fraud. We affirm.

      Novicio had standing to challenge the constitutionality of § 1154(c) because

the provision prevents Novicio from residing with her husband in the United

States, an “injury in fact” that would be redressed by a decision invalidating

§ 1154(c) as unconstitutional. See Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992)).

      Even if § 1154(c) burdens Novicio’s constitutional right to marry, because it

imposes no particular procedure for determining whether an alien spouse is eligible

for legal resident status, it is not a procedural statute that must be analyzed under

Mathews v. Eldridge, 424 U.S. 319 (1976). As a substantive provision, § 1154(c)

is subject to limited judicial review under the deferential standard articulated in

Fiallo v. Bell, 430 U.S. 787 (1977). The enactment of § 1154(c) is justified by the

“facially legitimate and bona fide reason” of deterring marriage fraud by aliens.

Id. at 794–95. Therefore, we hold that § 1154(c) is not unconstitutional even if it

burdens Novicio’s constitutional right to marry by preventing her from living with

her alien spouse in the United States.

      AFFIRMED.


                                           2